       Case: 3:18-cr-00168-JJH Doc #: 72 Filed: 11/02/20 1 of 5. PageID #: 375




                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



United States of America,                                     Case No. 3:18cr168

                       Plaintiff,

       v.                                                     ORDER


Anthony Robinson,

                       Defendant.




       On June 14, 2018, Magistrate Judge James R. Knepp II conducted a detention hearing at the

behest of Defendant. After reviewing proposed conditions of release and hearing the arguments of

counsel, Judge Knepp denied Mr. Robinson relief, finding the law called for a presumption of

detention under the Controlled Substances Act and that the conditions as proposed by Mr.

Robinson were insufficient to overcome that presumption. Accordingly, he was detained. (Doc. No.

31).

       About two years later, Mr. Robinson filed a motion for review of Judge Knepp’s order of

detention, (Doc. No. 68), objecting to Judge Knepp’s decision, and arguing a change of

circumstances – specifically the threat posed to Mr. Robinson due to his detention during the

COVID-19 pandemic. The government objects to Mr. Robinson’s release and moves for his

continued detention.

       I treat the motion as a request for release and objection due to Judge Knepp’s earlier adverse

determination, pursuant to Rule 59 of the Federal Rules of Criminal Procedure, as well as a request

for release based upon changed circumstances due to the COVID-19 threat. On August 14, 2020, I
       Case: 3:18-cr-00168-JJH Doc #: 72 Filed: 11/02/20 2 of 5. PageID #: 376



conducted a hearing on Mr. Robinson’s request for relief. Counsel for both the government and

Defendant proffered evidence and presented argument. Among the arguments offered by Mr.

Robinson in support of release was his higher risk of COVID-19 infection due to a comorbidity,

specifically asthma. Mr. Robinson’s counsel related an incident during Mr. Robinson’s current local

incarceration in which he “passed out” while exercising. Because of my concern about this incident,

I ordered the United States Marshals Service or his current jailer to provide me and counsel with his

medical records. (Doc. No. 70).

        In reaching my decision here, I have reviewed the transcript of the original hearing before

Judge Knepp, the conditions proposed by the Defendant, reports from Pretrial Services detailing

Mr. Robinson’s history and the nature of the charges, the medical records provided, and the

arguments of counsel.

        First, as correctly stated by counsel, my review of the Magistrate Judge’s decision is de novo.

As stated above, in addition to general and appropriate arguments for his release, Mr. Robinson also

focuses on his reported medical diagnosis of asthma in support of his release due to the higher risk

to his safety should he contract COVID-19. Mr. Robinson attaches medical information and makes

argument about the heightened danger of those with compromised respiratory systems contracting

COVID-19. I will address those concerns first.

        While I am certainly sympathetic to Mr. Robinson’s concerns about his health during this

pandemic, nothing he argues presents a sufficient change in circumstances to warrant release. While

it is true there have been some cases of COVID-19 at both local custody facilities, it would appear

that both jailers have taken significant steps to arrest the spread of the infection. I receive regular

updates from the U.S. Marshals Service concerning the rates of infection at both institutions.

        Mr. Robinson argues his asthma comorbidity ought to make a difference in my

determination. First, while Mr. Robinson noted recovering from a recent ACL surgery and the
       Case: 3:18-cr-00168-JJH Doc #: 72 Filed: 11/02/20 3 of 5. PageID #: 377



taking of medications to combat migraine headaches as current medical conditions to the Court’s

Pretrial Services Officer, he did not indicate he suffered from asthma. Although Mr. Robinson’s

counsel endeavored to obtain medical records dating back as far as Mr. Robinson’s childhood to

document his asthma, he was unsuccessful in doing so due to the passage of time.

        To be clear, I do not question Mr. Robinson was previously diagnosed with asthma and may

have been treated for that condition in his younger years. But it was certainly not in the front of his

mind as a current condition when he was interviewed, leading me to conclude he has been able to

function well with that prior diagnosis, and to do so without any current medication.

        In reviewing his medical records from the jail, I find no mention of any diagnosis or

treatment that seemingly would relate to asthma or related respiratory problems. Accordingly, I

conclude that his condition, while previously diagnosed during his childhood, does not preset a

sufficient current condition to warrant release based upon the risk of further complications should

he be infected with COVID-19.

        As noted initially, there is a presumption of detention in this case, and the government has

so moved. My review of the proposed release is de novo. Mr. Robinson bears the burden of

convincing me that he has presented conditions of release sufficient to warrant his release by

overcoming that presumption, notably that those conditions will ensure both his future appearance

at court proceedings and the safety of the community.

        Mr. Robinson proposes he be released under the supervision of his wife as third-party

custodian at their home in Katy, Texas, where she resides with their three minor children. In

addition, an interested party has offered a lot of land as surety, suitable for construction of a home,

and with great sentimental value.

        But Mr. Robinson’s conduct as charged in this case is very serious. His role, as alleged, was

substantial. The case includes the seizure of approximately 1.5 kilograms of fentanyl, an alarmingly
       Case: 3:18-cr-00168-JJH Doc #: 72 Filed: 11/02/20 4 of 5. PageID #: 378



potent and lethal narcotic. And the strength of the evidence against him is great, as the government

proffered that Mr. Robinson was observed by surveillance officers attempting to mail a package

containing approximately one kilogram of fentanyl to Houston, Texas, addressed to his wife and

proposed custodian, Sabrina Robinson. A subsequent search of Mr. Robinson’s motel room yielded

another one-half kilogram of fentanyl, in addition to a substantial amount of cash. The risk of

conviction, based on the nature and weight of this evidence, is great.

        And because of the nature and volume of narcotics, he faces a minimum mandatory

sentence of 120 months in prison and a maximum of life imprisonment. At the request of his

counsel, a report was prepared to determine his criminal history and probable guideline range.

(Doc. No. 43). Based upon that report, his recommended guideline estimate would be 168 to 210

months. Clearly, this significant exposure weighs against him in terms of risk of flight. If he is

convicted, I must impose a sentence of at least 120 months, and may well deem it necessary to

impose an even higher sentence, given his guideline range estimate and criminal history.

        Mr. Robinson falls at criminal history category IV, towards the higher end of the scale. His

convictions include offenses involving illegal narcotics convictions and improper possession of a

firearm. He has very little history of employment due to spending a significant amount of his adult

life incarcerated. In fact, he was released from supervision for a conviction in Texas only about one

month before his commission of the acts alleged here.

        Relatedly, the conduct as alleged is of serious impact on the community, as trafficking in

illegal narcotics presents a danger to those involved any transactions, but also to our greater

community, particularly when a drug as potent and lethal as fentanyl is involved.

        For the reasons I’ve discussed above, I have serious concerns about both the safety of the

community and the risk of flight. Mr. Robinson has failed to overcome the presumption of

detention.
      Case: 3:18-cr-00168-JJH Doc #: 72 Filed: 11/02/20 5 of 5. PageID #: 379




       Accordingly, Mr. Robinson’s requested release from detention (Doc. 68) is found not well

taken and denied.



       So Ordered.



                                                            s/ Jeffrey J. Helmick
                                                            United States District Judge
